No. 07-16-00130-CV


In the Estate of Thomas                      §      From the County Court at Law No. 2
Dwayne Erwin, Deceased                                of Randall County
                                             §
                                                    January 18, 2018
                                             §
                                                    Opinion by Justice Pirtle
                                             §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated January 18, 2018, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo